DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment/remarks received 07/21/2021 have been entered and fully considered.  By the amendment: claims 15-21 and 23-35 are pending; claims 1-14 and 22 are cancelled.  Claim 35 is new.  Claims 15, 20, and 34 are amended.  Claims 15-21 and 23-35 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Vaughn (Reg. No. 52,319) on 10/21/2021.

The application has been amended as follows: 
In claim 20, line 7, the phrase “that includes” has been deleted.
Claims 34-35 have been cancelled.

Claim Interpretation
The limitation “lithium oxynitrides” in claim 20, line 7 is interpreted as a descriptor of the compounds that follow (i.e. LiBON, LiBSO, LiSiPON, LiSON, thio-LiSiCON, LiPONB (where B, P, and S represent boron, phosphorus, and sulfur respectively)) and is not interpreted as referring to the genus of lithium oxynitrides.

Reasons for Allowance
Claims 15-21 and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
JP 2002-042792 A (“Kami”) discloses a method for fabricating a solid electrolyte thin film (Abstract) comprising providing a current collector coated with one of an anode film or a cathode film ([0025], [0031]-[0035]); depositing by electrophoresis an electrolyte thin film from a suspension of particles of electrolyte material ([0017]-[0024]); and heating the solid electrolyte layer ([0043]).  The solid electrolyte layer comprises a material that can conduct ions used in a battery system such as lithium.  As an example, Kami discloses a conductive polymer such as polyethylene oxide having a lithium compound impregnated therein ([0020]).  The thickness of the solid electrolyte layer is preferably 10 µm or less ([0027]).  The particle size of the electrolyte material to be deposited is preferably 1 µm or less ([0018]).  
US 2005/0132562 A1 (“Saito”) discloses a method of manufacturing a solid electrolyte battery including a step of thermally pressing a composite layer including a positive electrode ink layer, an electrolyte ink layer and a negative electrode ink layer (Abstract).  The thermal pressing may be carried out at temperatures less than those in 
The prior art, either alone or in combination, does not fairly teach or suggest the claimed process for fabrication of a battery of claim 15; in particular “depositing, via electrophoresis, an electrolyte film from the suspension of electrolyte material particles, on at least one of said anode film of a first of said conducting substrates, said cathode film of a second of said conducting substrates, wherein the porosity of the electrolyte film is less than 10%; drying the deposited electrolyte film; forming, after drying the deposited electrolyte film, a multi-stack structure … and consolidating the electrolyte film by at least one of mechanical compression and heat treatment.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0087269 A1 is cited for disclosing an all solid type lithium ion secondary battery wherein the solid electrolyte has a porosity of 20 vol% or below (Abstract; [0036]).
US 2008/0220334 A1 is cited for disclosing a lithium ion conductive solid electrolyte that has a porosity of 7 vol% or below (Abstract; [0101]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727